Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are currently under examination.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 11/18/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS documents has/have been fully considered by the examiner.
Priority
Applicant' s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application discloses and claims only subject matter disclosed in prior application No 14/786,280, filed 12/20/2012, now US Patent 10,420,583 B2, Patent Date 09/24/2019, and names the inventor in the prior application. 
Applicant' s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/US2014/039203, filed 05/22/2014, is acknowledged.
Priority claiming the benefit of US Provisional Application 61/826,395, filed 05/22/2013 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-14 of US Patent 10,420,583 B2, Patent Date 09/24/2019 in view of Minosawa et al. (USPN 7841980 B2; Pat.Date 11/30/2010; Fil.Date 05/11/2006). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 and 12-14 of US Patent 10,420,583 B2 teaches all limitations of 















Instant Application 16/577,386
Patent 10,420,583 B2
Claim 1: A surgical port assembly for use with surgical instruments, comprising: a body defining a longitudinal axis; and a control interface including a plurality of drive members coupled to the body, at least one drive member of the plurality of drive members including an engagement member pivotably coupled thereto and positioned to move in a lateral direction across the longitudinal axis of the body to selectively tilt a surgical instrument supported within the body relative to the longitudinal axis of the body
Claim 1: A surgical port assembly for use with surgical instruments, comprising: a body including an exterior surface and an interior space defined by an interior surface of the body, the body defining a longitudinal axis; and a control interface including a plurality of drive members coupled to the body, at least one drive member including an arm and an engagement member supported on the arm, the engagement member positionable at an angle relative to the arm and the longitudinal axis of the body, the engagement member positioned to move linearly in a direction that extends across the longitudinal axis of the body to apply a linear force to a first portion of a shaft of a surgical instrument, when the shaft is disposed within the interior space, and to selectively tilt the surgical instrument away from the longitudinal axis to move a distal portion of the surgical instrument to a desired position within a body cavity
roller member.4. The surgical port assembly of claim 3, wherein the at least one driver includes a rotary motor mechanically coupled to the roller member.5. The surgical port assembly of claim 1, wherein the control interface further includes a plurality of drivers, at least one of the plurality of drivers including an electric motor coupled to the body.6. The surgical port assembly of claim 5, wherein at least one of the plurality of drive members is operatively coupled to the electric motor to drive the at least one drive member.
4. The surgical port assembly of claim 1, wherein the control interface further includes a plurality of drivers, at least one of the plurality of drivers including an electric motor coupled to the body, wherein at least one of the plurality of drive members is operatively coupled to the electric motor, the electric motor configured to drive the at least one drive member to apply force to the surgical instrument when the surgical instrument is placed in the surgical port assembly.
7. The surgical port assembly of claim 5, wherein at least one of the plurality of drivers includes a pressurized fluid chamber.
   5. The surgical port assembly of claim 4, wherein at least one of the plurality of drivers includes a pressurized fluid chamber, at least one of the plurality of drive members operatively coupled to the pressurized fluid chamber, the pressurized fluid chamber configured to drive the drive member to apply force to the surgical instrument when the surgical instrument is placed in the surgical port assembly.

6. The surgical port assembly of claim 1, wherein the plurality of drive members include at least two first drive members coupled to a first side of the body along the longitudinal axis of the surgical port assembly, and at least two second drive members coupled to a second side of the body along the longitudinal axis of the surgical port assembly, the at least two first drive members and the at least two second drive members forming a set of drive members, the set of drive members configured to operate in coordination to change the position of the distal portion of the surgical instrument.
10. The surgical port assembly of claim 1, further comprising a holding member coupled to the body.
8. The surgical port assembly of claim 1, further comprising a holding member coupled to the body, the holding member configured to maintain a portion of the surgical instrument in a fixed position with respect to the body, the holding member allowing the distal portion of the surgical instrument to move in all directions.

12. A method of controlling a surgical instrument using a surgical port assembly, the method comprising: sensing a position of a distal portion of the surgical instrument relative to a body of the surgical port assembly, the body defining a longitudinal axis; determining whether a button disposed on the surgical instrument is activated; linearly actuating an engagement member of at least one drive member supported by the body of the surgical port assembly; and positioning the engagement member at an acute angle relative to the longitudinal axis of the body to selectively tilt the surgical instrument away from the longitudinal axis of the body to move the distal portion of the surgical instrument to a position that is aligned with a sensed position of the distal portion of the surgical instrument when it is determined that the button is activated.
19. The method of claim 18, wherein sensing the position of the surgical instrument includes sensing a signal transmitted from a transmitter disposed on the surgical instrument.
13. The method of claim 12, wherein sensing the position of the distal portion of the surgical instrument includes sensing a signal transmitted from a transmitter disposed on the distal portion of the surgical instrument.
20. The method of claim 19, further comprising moving the surgical instrument to another position based on the signal transmitted from the transmitter.
14. The method of claim 13, further comprising moving the distal portion of the surgical instrument to another position based on the signal transmitted from the transmitter.


Claims 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US Patent 10,420,583 B2, Patent Date 09/24/2019 in view of in view of Minosawa et al. (USPN 7841980 B2; Pat.Date 11/30/2010; Fil.Date 05/11/2006).
Although the claims at issue are not identical, they are not patentably distinct from each other because each of said systems and methods is drawn to a surgical port system comprising: a surgical port assembly as in claims 1-10 with the roller member from Minosawa as combination  as discussed above for instant claims 1-10 and 18-20 in view of Minosawa, wherein the roller has th ¶  which includes an imaging endoscope wherein “an image of a treatment tool that has been inserted into a body is obtained using an endoscope so as to secure the range of view of an operator, the image obtained by the endoscope” with an “image pick-up device 65” reading on an endoscopic camera or equivalent structure for acquiring endoscopic images). Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method made obvious by Johnson and Minosawa with an endoscope comprising an endoscopic camera, since one of ordinary skill in the art would recognize that using and endoscope with an endoscopic camera with a surgical port was known in the art as taught by Minosawa. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Minosawa and Johnson   teaches using the introduction of endoscopes with surgical ports. The motivation would have been to ideally provide a visual presentation of the internal surgical bed, as suggested by Minosawa (Fig.2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK M MEHL/            Examiner, Art Unit 3793                                                                                                                                                                                            
/MICHAEL J TSAI/            Primary Examiner, Art Unit 3785